Citation Nr: 1603140	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran filed a claim for VA compensation benefits pursuant to 38 U.S.C.A. § 1151, asserting that he had sustained additional disability as a result of treatment at a VA medical center (VAMC).  Specifically, the Veteran asserts that after undergoing glaucoma surgery in March 2012, he was prescribed prednisone for uveitis, which he believes resulted in elevated blood sugar levels.  The Veteran alleges that VA did not properly monitor his blood sugar, which led him to develop diabetes.  

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

	(a) . . . not the result of the veteran's willful misconduct and--

	(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was--

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. . .

38 U.S.C.A. § 1151 (West 2014); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(d)(1) (2015).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of an additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Based on statements by the Veteran and the medical evidence of record, the Veteran's relevant medical history can be summarized as follows.  The Veteran had a history of retinal detachment in the left, cataracts in both eyes, and bilateral anterior uveitis.  A blood test conducted in December 2011 revealed a glucose level of 111.  In March 2012, he underwent glaucoma surgery in the left eye and was thereafter prescribed prednisone.  In applying for VA compensation benefits, the Veteran admits that he was informed by the prescriber that prednisone would raise his blood sugar levels.  The Veteran states, however, that he was told the he would receive subsequent blood tests to monitor his blood sugar, but that the tests were not conducted.  (Notably, a March 2, 2012, outpatient pre-admission screening assessment contains an indication of suspected diabetes.)  In June 2012, the Veteran's dosage of prednisone was increased from 10 mg to 30 mg daily.  The progress note suggests that the Veteran undergo a full work-up as previously scheduled to consider steroid sparing agents for treatment of chronic uveitis.  A July 2012 eye care note indicates that the Veteran did not feel as though the 30mg dose of prednisone was effective, so he had self-increased to 60mg.  In August 2012, the Veteran presented to the emergency department with complaints of frequent voiding.  He reported that he had been on prednisone for his uveitic glaucoma, but had been taken off that medication two weeks prior.  Blood tests conducted at the time revealed a 6-hour fasting glucose level of 431 and an impression of "hyperglycemia, likely diabetes," was recorded and the Veteran was placed on Metformin.  

No VA medical review, examination, or opinion has been obtained in connection with the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Given the facts of this case and because a claim for compensation under 38 U.S.C.A. § 1151 involves medical questions that the Board itself is not competent to address, the Board finds that the matter must be remanded for the agency of original jurisdiction (AOJ) to obtain an opinion that provides a comprehensive analysis of the Veteran's claim.  See 38 U.S.C.A § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Veteran a notice letter that notifies him of the information and evidence necessary to substantiate his claim for compensation under the provisions of 38 U.S.C.A. § 1151.

4.  The AOJ should arrange for the Veteran's claims file to be reviewed by a physician to obtain an opinion in connection with the Veteran's claim for compensation benefits under the provisions of 38 U.S.C. § 1151.  

The examiner should opine whether the Veteran suffered additional disability as the result of the treatment with prednisone following the March 2012 glaucoma surgery.  

The clinician should specifically consider the Veteran's report that his blood sugar was not tested in a timely and consistent fashion or properly monitored when he was initially prescribed prednisone following the March 2012 surgery, which led to the development of diabetes.  

If it is determined that the Veteran was already at risk for the development of diabetes prior to being prescribed prednisone, the clinician should comment of whether the prescription of such caused him to develop the disease earlier than would have been expected had he not been prescribed prednisone.  If it is determined that the Veteran did not develop diabetes as a result of being placed on prednisone, the clinician should so state and should set for forth specific reasons for his/her determination in this regard.  

The examiner should opine whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing and increasing the Veteran's dosage of prednisone following the March 2012 procedure, to include not monitoring the Veteran's blood sugar levels through blood testing, or in keeping the Veteran on prednisone and not exploring the use of steroid sparing agents for treatment of the Veteran's chronic uveitis.

The clinician should also address whether any additional disability was proximately caused by an event not reasonably foreseeable and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  

The clinician must provide reasons for the conclusions reached--to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the examiner cannot provide an opinion without resort to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  If the benefit sought is not granted, issue a supplemental statement of the case.   Then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

